Case 1:19-cv-02132-RM-MEH Document 175 Filed 06/23/21 USDC Colorado Page 1 of 9




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                  Judge Raymond P. Moore

  Civil Action No. 1:19-cv-02132-RM-MEH

  DEBRA CARROLL,

          Plaintiff,

  v.

  JEFFERSON COUNTY SHERIFF JEFF SCHRADER, in his official capacity,
  DEPUTY CODY JANN, in his individual and official capacities,
  SHERYL DITTON, in her individual and official capacities,
  JEFFERSON COUNTY PUBLIC LIBRARY,

        Defendants.
  ______________________________________________________________________________

                                     ORDER
  ______________________________________________________________________________

          This matter is before the Court on the Recommendation of United States Magistrate

  Judge Michael E. Hegarty (ECF No. 171) to grant Defendants’ Motion to Dismiss (ECF No.

  153). Plaintiff has filed an objection to the magistrate judge’s recommendation (ECF No. 172).

  Defendants have filed a response to Plaintiff’s objection (ECF No. 173) and Plaintiff has filed a

  reply (ECF No. 174). For the reasons stated below, the Court overrules Plaintiff’s objection and

  accepts and adopts the recommendation, which is incorporated herein by reference. See 28

  U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b).

  I.      LEGAL STANDARDS

          Pursuant to Fed. R. Civ. P. 72(b)(3), this Court reviews de novo any part of the

  magistrate judge’s recommendation that is properly objected to. An objection is proper only if it

  is sufficiently specific “to focus the district court’s attention on the factual and legal issues that

  are truly in dispute.” United States v. One Parcel of Real Prop., 73 F.3d 1057, 1060 (10th Cir.
Case 1:19-cv-02132-RM-MEH Document 175 Filed 06/23/21 USDC Colorado Page 2 of 9




  1996). “In the absence of a timely objection, the district court may review a magistrate’s report

  under any standard it deems appropriate.” Summers v. State of Utah, 927 F.2d 1165, 1167 (10th

  Cir. 1991).

         In evaluating a motion to dismiss under Fed. R. Civ. P. 12(b)(6), a court must accept as

  true all well-pleaded factual allegations in the complaint, view those allegations in the light most

  favorable to the plaintiff, and draw all reasonable inferences in the plaintiff’s favor. Brokers’

  Choice of Am., Inc. v. NBC Universal, Inc., 757 F.3d 1125, 1136 (10th Cir. 2014); Mink v. Knox,

  613 F.3d 995, 1000 (10th Cir. 2010). The complaint must allege a “plausible” right to relief.

  Bell Atl. Corp. v. Twombly, 550 U.S. 544, 569 n.14 (2007); see also id. at 555 (“Factual

  allegations must be enough to raise a right to relief above the speculative level.”). Conclusory

  allegations are insufficient, Cory v. Allstate Ins., 583 F.3d 1240, 1244 (10th Cir. 2009), and

  courts “are not bound to accept as true a legal conclusion couched as a factual allegation,”

  Twombly, 550 U.S. at 555 (quotation omitted).

         “Generally, the sufficiency of a complaint must rest on its contents alone.” Gee v.

  Pacheco, 627 F.3d 1178, 1186 (10th Cir. 2010). Exceptions to this restriction are “(1)

  documents that the complaint incorporates by reference, (2) documents referred to in the

  complaint if the documents are central to the plaintiff’s claim and the parties do not dispute the

  documents’ authenticity, and (3) matters of which a court may take judicial notice.” Id.

  (quotation marks and citations omitted). “Mere legal conclusions and factual allegations that

  contradict such . . . properly considered document[s] are not well-pleaded facts that the court

  must accept as true.” GFF Corp. v. Associated Wholesale Grocers, Inc., 130 F.3d 1381, 1385

  (10th Cir. 1997). Thus, “if there is a conflict between the allegations in the complaint and the

  content of the attached exhibit, the exhibit controls.” Brokers’ Choice of Am., Inc. v. NBC



                                                    2
Case 1:19-cv-02132-RM-MEH Document 175 Filed 06/23/21 USDC Colorado Page 3 of 9




  Universal, Inc., 861 F.3d 1081, 1105 (10th Cir. 2017).

         Plaintiff proceeds pro se; thus, the Court liberally construes her pleadings. See Haines v.

  Kerner, 404 U.S. 519, 520-21 (1972). But the Court does not act as her advocate. See Hall v.

  Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

  II.    BACKGROUND

         The background facts are taken from Plaintiff’s second amended complaint and the

  documents referenced therein (ECF No. 148). On July 29, 2017, Plaintiff was allegedly

  assaulted by an unknown female assailant while she was engaged in some mild political activism

  outside the Jefferson County Public Library. Following the attack, the assailant fled the scene

  through the library as Plaintiff called 9-1-1 to report the incident.

         Despite the 9-1-1 operator advising Plaintiff to remain outside until officers arrived,

  Plaintiff pursued her assailant inside the library to thwart her escape. Upon entering, Plaintiff

  gave her phone to the library manager, Defendant Sheryl Ditton, so she could provide

  information to the operator regarding the assault. Plaintiff then proceeded to canvass the library

  in search of the assailant with Ms. Ditton in tow. Their search, however, was unavailing.

         Plaintiff then went back outside and approached Defendant Deputy Jann, one of the

  responding officers, to provide her account of the assault. But before Plaintiff could share her

  narrative with Deputy Jann, he began screaming at her to stop recording their interaction and

  then proceeded to lunge at her, knocking her purse and phone out of her hands, before finally

  restraining her on the ground. Deputy Jann then picked her up and pushed her backwards into a

  window and then down to her knees, dragging her over a metal divider. Deputy Gist, another

  responding officer, then handcuffed Plaintiff. Plaintiff alleges that the take down resulted in

  injuries to her face, right shoulder, right knee, neck, and wrists.



                                                     3
Case 1:19-cv-02132-RM-MEH Document 175 Filed 06/23/21 USDC Colorado Page 4 of 9




         The incident reports referenced in the second amended complaint paint a different

  picture.

         Ms. Ditton reported Plaintiff entering the library and discussing conspiracy theories with

  herself and other patrons. Ms. Ditton suggested Plaintiff go outside as to not further disturb

  library patrons, to which she obliged. A few minutes later, Ms. Ditton peered out the window

  and saw Plaintiff chatting with some patrons but at no point did she see anyone touch her. Ms.

  Ditton lingered near the door of the library to ensure patrons were not being disturbed, during

  which time she saw Plaintiff make a phone call. Ms. Ditton’s report indicates that while Plaintiff

  was on the phone, she re-entered the library and handed her the phone to speak with the 9-1-1

  operator. Ms. Ditton then followed Plaintiff as she scavenged the library for the assailant before

  asking her again to go back outside. At that point, Ms. Ditton confirmed with the dispatcher that

  officers were in route and even asked her coworker to call 9-1-1 to check if police were

  responding to the scene.

         Deputy Jann reported that the dispatcher notes were very confusing, and that the caller

  had been rambling on the phone. When he arrived at the scene, Deputy Jann saw Plaintiff near

  the library door yelling something about sex trafficking. He instructed her to step away from the

  doorway, at which time Plaintiff began yelling at him and even raised her arms toward his face.

  Deputy Jann told Plaintiff to remain calm and to back away. Plaintiff ignored his requests.

  Deputy Jann then decided to physically restrain Plaintiff. Plaintiff was eventually handcuffed

  and transported to Little Adventist Hospital for a mental evaluation. Deputy Gist’s report

  confirms these events.

             At the hospital, Deputy Jann completed an Emergency Illness Report and Application in

  which he explains that Plaintiff appeared mentally ill, and, as a result, posed an imminent danger



                                                   4
Case 1:19-cv-02132-RM-MEH Document 175 Filed 06/23/21 USDC Colorado Page 5 of 9




  to herself. In reaching this determination, Deputy Jann wrote that Plaintiff arrived at the library

  yelling at staff and patrons regarding daycare, the NFL, dolls, and sex trafficking.

         Hospital evaluation notes Plaintiff referenced in her second amended complaint indicate

  that she was acting delusional and not making sense, and that she seemed very confused when

  asked about the library incident. Further, those notes reported no observable physical injuries

  and explained that Plaintiff did not report any current injures during her evaluation. Plaintiff was

  discharged from the hospital later that day. Almost two years later, this suit followed.

         Plaintiff alleges that (1) she was unlawfully detained by use of excessive force in

  violation of her Fourth Amendment rights, (2) Deputy Jann and Ms. Ditton conspired against her

  in retaliation against her protected speech activity in violation of her First Amendment rights,

  and (3) various recordings of the incident were altered or destroyed in violation of her Fourteenth

  Amendment rights. (ECF No. 148.) Defendants filed a motion to dismiss the second amended

  complaint (ECF No. 153) which was referred to the magistrate judge. The magistrate judge

  agreed with Defendants that Plaintiff failed to state a claim and recommended that the complaint

  be dismissed. (ECF No. 171.) Plaintiff’s objection followed. (EFC No. 172.)

         Plaintiff’s objection to the recommendation is not the model of clarity; however, the

  Court gathers Plaintiff argues that the magistrate judge (1) improperly relied on falsified reports

  in reaching his recommendation concerning her First, Fourth, and Fourteenth Amendment

  claims, and (2) incorrectly recommended that Defendants are entitled to qualified immunity.

  III.   DISCUSSION

         With respect to the findings and conclusions of the magistrate judge’s recommendation

  that Plaintiff did not object to, dismissal of her official capacity claims, conspiracy claims, and

  state law tort claims, the Court finds the magistrate judge’s analysis was thorough and sound and



                                                    5
Case 1:19-cv-02132-RM-MEH Document 175 Filed 06/23/21 USDC Colorado Page 6 of 9




  discerns no material errors on the face of the record. As for the findings to which Plaintiff

  objects, after reviewing the magistrate judge’s recommendation, the Court agrees with the

  magistrate judge’s legal analysis and findings.

         The magistrate judge properly evaluated the sufficiency of the allegations contained in

  the second amended complaint in determining that Plaintiff failed to state a claim upon which

  relief can be granted. Throughout the operative complaint, Plaintiff makes conclusory

  allegations without any factual support. In fact, a majority of those allegations are contradicted

  by reports referenced therein and included as an exhibit.

         Plaintiff’s objection is long with a detailed recitation of her allegations, but at no point

  does it direct the Court’s attention to specific factual allegations omitted from the magistrate

  judge’s recommendation which are sufficient to state a claim for relief. Further, contrary to

  Plaintiff’s argument that the magistrate judge improperly drew inferences in Defendants’ favor,

  the complaint pleads conclusory allegations precluding inferences to be drawn at all. For

  example, Plaintiff claims that Deputy Jann and Ms. Ditton falsified their reports to protect

  themselves. Plaintiff asserts that because reports filed by Deputy Jann and Ms. Ditton contradict

  allegations in her second amendment complaint, the inference to be drawn in her favor is that the

  reports were falsified. That plainly is not so. Plaintiff fails to plead a plausible claim for relief

  based on these types of conclusory statements.

         Turning to the magistrate judge’s legal analysis of Plaintiff’s Fourth Amendment claim,

  the Court agrees that Defendants are entitled to dismissal of the claim based on qualified

  immunity. Plaintiff reasserts the same arguments contained in her response to the motion to

  dismiss previously considered by the magistrate judge in his recommendation that Defendants

  waived their qualified immunity or that it does not apply because Defendants violated her



                                                     6
Case 1:19-cv-02132-RM-MEH Document 175 Filed 06/23/21 USDC Colorado Page 7 of 9




  constitutional rights in her objection to the recommendation.

         To overcome Defendants’ qualified immunity defense, Plaintiff must show that (1)

  Defendants’ conduct violated a constitutional right, and (2) it was clearly established at the time

  of the violation that such conduct constituted a violation of that right. See Perea v. Baca, 817

  F.3d 1198, 1202 (10th Cir. 2016).

         Here, the magistrate judge recommended that Defendants are entitled to qualified

  immunity because Plaintiff failed to meet the first prong of this test. Facts alleged in the second

  amended complaint do not indicate that Deputy Jann used unreasonable force in restraining

  Plaintiff after she yelled at him and raised her arms. Nor do they indicate Deputy Jann lacked

  probable cause to initiate a mental health hold on Plaintiff based on her conduct at the library.

  Plaintiff posed a threat to herself and Deputy Jann through her strange and aggressive behavior

  and refusal to respond to commands. Thus, from the prospective of a reasonable officer the force

  used was appropriate. Accordingly, Plaintiff fails to overcome Defendants’ qualified immunity

  defense with respect to the Fourth Amendment claim.

         Turning next to the magistrate judge’s legal analysis of Plaintiff’s First Amendment

  claim, the Court agrees that Plaintiff has failed to allege facts which indicate the mental health

  hold was in retaliation for her free speech. To state a First Amendment retaliation claim,

  Plaintiff must show that: (1) she was engaged in constitutionally protected activity; (2)

  defendant’s actions caused to chill a person of ordinary firmness from continuing to engage in

  that activity; and (3) defendant’s adverse action was substantially motivated as a response to her

  exercise of constitutionally protected conduct. Requena v. Roberts, 893 F.3d 1195, 1211 (10th

  Cir. 2018).

         Here, the recommendation found that Plaintiff’s allegations fail to satisfy the third



                                                    7
Case 1:19-cv-02132-RM-MEH Document 175 Filed 06/23/21 USDC Colorado Page 8 of 9




  requirement for a retaliation claim: that Deputy Jann’s action was substantially motivated as a

  response to Plaintiff’s exercise of her constitutionally protected conduct. In her objection,

  Plaintiff explains that it is more than conclusory that her exercise of political speech motived

  Defendants’ adverse action as there was no other reason to attack and punish her. However,

  Plaintiff has failed to establish a connection between her free speech activities and the mental

  health hold. Moreover, Plaintiff does not allege facts indicating that Ms. Ditton called law

  enforcement in response to her political activism or that she was taken to the hospital because of

  the exercise of her protected speech. Rather, the operative complaint indicates that Deputy Jann

  initiated the medical health evaluation based on Plaintiff’s mental health. In all, Plaintiff fails to

  plead facts which state a plausible claim for First Amendment retaliation.

         Plaintiff’s due process and spoilation claim fares no better. Plaintiff makes numerous

  conclusory allegations concerning spoilation of evidence after the incident giving rise to her due

  process rights being violated, yet provides no facts demonstrating how the subsequent spoliation

  acts contributed to her being deprived of legal process. To state a claim for deprivation of her

  right to due process, Plaintiff must show that (1) she “possess a protected interest such that the

  due process protections were applicable” and (2) she was not “afforded an appropriate level of

  process.” Farthing v. City of Shawnee, Kan., 39 F.3d 1131, 1135 (10th Cir. 1994).

         Here, Plaintiff fails to demonstrate how falsified reports and altered 9-1-1 recordings

  caused the alleged deprivation of her due process rights. Even if reports were doctored, Deputy

  Jann still had probable cause for initiating a mental health hold. And even if a recording was

  altered, there was no ensuing legal process to which she was not afforded. It is unclear how the

  allegedly altered evidence could have contributed to Deputy Jann determining to take her into

  emergency medical custody for a mental health evaluation. Moreover, Plaintiff fails to plead



                                                    8
Case 1:19-cv-02132-RM-MEH Document 175 Filed 06/23/21 USDC Colorado Page 9 of 9




  facts which show the spoilation could have deprived her of her protected liberty interest. Thus,

  Plaintiff’s due process and spoliation claim fails to allege a plausible right to relief.

  IV.     CONCLUSION

          Based on the forgoing, the Court ORDERS as follows:

          1. Plaintiff’s objection (ECF No. 172) is OVERRULED;

          2. The magistrate judge’s Recommendation (ECF No. 171) is ACCEPTED and

              ADOPTED;

          3. Defendant’s Motion to Dismiss (ECF No. 153) is GRANTED;

          4. Plaintiff’s second amended complaint is DISMISSED with PREJUDICE; and

          5. The Clerk is directed to close this case.

          DATED this 23rd day of June, 2021.

                                                          BY THE COURT:



                                                          ____________________________________
                                                          RAYMOND P. MOORE
                                                          United States District Judge




                                                     9
